Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 09/07/2021 has been entered and carefully considered.
Claims 1, 3, 4, 10, 11-13, 15, 20, 23, 24 have been amended.
Claims 2, 27-29 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 09/07/2021, with respect to claims 1, 15, and 24 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claim 1 has been withdrawn.
Reasons for Allowance
Claims 1, 3-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because none of the prior art teach generating the index profile of the GRIN medium comprises: representing electromagnetic (EM) field propagation in the GRIN medium by a plurality of axial propagation steps of nonzero length with corresponding phase 
Claim 15 is allowable over the prior art of record because none of the prior art teach determining one or more parameters of each of the ray trajectories based on boundary conditions obtained from a position on a surface intersected by the ray trajectory and slope of rays at input and output surfaces. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claim 24 is allowable over the prior art of record because none of the prior art teach wherein the GRIN medium is configured to be one of: a device to perform at least one of irradiance redistribution and wavefront reshaping, a combiner to combine multiple coherent, incoherent, or partially coherent beams, an imaging device, a cloaking device, and a waveguide. It is these limitations as they are claimed in the combination with other limitations of claim, which have 
Claims 3-14, 16-23, and 25-26 are considered allowable based on their respective dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/JOHN H LE/Primary Examiner, Art Unit 2862